Judge Mills
delivered the Opinion of the Court.
This is a joint action, against, the maker and endorser of a promissory note, negotiaied in bank. The writ was sent to a distant county to be served on the endorser. The bank had judgment by default. The. following errors appear in the proceedings.
1st» The writ on the endorser was excuted after the return day. The return day was the 10th of October, 1825, and the day.of execution was the 12th of the same month. For this reason no judgment ought to have been given.
2nd. As the action is a joint one against drawer and endorser, it is statutory, and must go for the debt and interest, and costs of protest; and the party has brought it for the debt only. The action, for this reason, cannot be sustained, nor can there be further proceedings on the return of .the cause.
Judgment reversed with costs, and cause remanded, with directions to dismiss the suit, with costs.